Citation Nr: 1626254	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-30 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for cardiovascular disability.

3.  Entitlement to service connection for psychiatric disability, to include PTSD and anxiety disorder.

4.  Entitlement to service connection for residuals of frostbite, upper extremities.

5.  Entitlement to service connection for residuals of frostbite, lower extremities.

6.  Entitlement to service connection for peripheral artery disease (PAD), claimed as circulatory problems.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a claimed stomach condition, to include gastroesophageal reflux disease (GERD), gastritis, and hiatal hernia, to include as secondary to service connected ankylostomiasis.

8.  Entitlement to service connection for a claimed stomach condition, to include GERD, gastritis, and hiatal hernia, to include as secondary to service connected ankylostomiasis.

9.  Whether new and material evidence has been received to reopen a claim for service connection for irritable bowel syndrome (IBS), to include as secondary to service connected ankylostomiasis.

10.  Entitlement to service connection for IBS, to include as secondary to service connected ankylostomiasis.

11.  Entitlement to a rating in excess of 10 percent for residual of an injury to intrinsic muscle (Group IX) of the left hand.  

12.  Entitlement to an increased (compensable) rating for ankylostomiasis


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to December 1953, including combat service in Korea.  The Veteran's awards and decorations include the Combat Infantry Badge and the Purple Heart.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran was scheduled for an April 2016 hearing before the Board at the local RO in San Juan, Puerto Rico (Travel Board hearing).  The Veteran cancelled his hearing before the Board.  As the Veteran has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  

In light of the favorable decision to reopen the claims for service connection for a stomach condition and for IBS, the Board has characterized these claims as encompassing two issues, as reflected on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for PAD and for a claimed stomach condition, and entitlement to a rating in excess of 10 percent for residual of an injury to intrinsic muscle of the left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to his active service.

2.  The Veteran does not have cardiovascular disability.

3.  The Veteran does not have cold injury residuals to the upper extremities.

4.  The Veteran does not have cold injury residuals to the lower extremities.

5.  The Veteran does not have PTSD.
 
6.  The Veteran's diagnosed psychiatric disability did not originate in service, and is not otherwise etiologically related to service.

7.  In a November 1954 rating decision, the RO denied service connection for a stomach disorder; although notified of this denial, the Veteran did not initiate an appeal of that determination. 
 
8.  New evidence associated with the claims file since the November 1954 rating decision, raises a reasonable possibility of substantiating the underlying claim for service connection for a stomach disorder. 

9.  In a January 1972 rating decision, the RO denied service connection for diverticular disease of the colon and irritable colon; although notified of this denial, the Veteran did not initiate an appeal of that determination. 
 
10.  New evidence associated with the claims file since the January 1972 rating decision, raises a reasonable possibility of substantiating the underlying claim for service connection for IBS. 

11.  The Veteran's diagnosed IBS did not originate in service or until more than one year after discharge, is not otherwise etiologically related to service, and was not caused or aggravated by service connected disability.

12.  The Veteran's ankylostomiasis has been inactive, thereby not resulting in any current manifestations of symptoms or impairment during the period of the appeal.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for cardiovascular disability are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for residuals of frostbite, upper extremities, are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for residuals of frostbite, lower extremities, are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for psychiatric disability, to include PTSD and anxiety disorder, are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6.  The November 1954 rating decision that denied service connection for a stomach disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
7.  Since the last prior final denial of service connection for a stomach disorder, new and material evidence has been received sufficient to reopen the claim for service connection for this disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

8.  The January 1972 rating decision that denied service connection for diverticular disease of the colon and irritable colon is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
9.  Since the last prior final denial of service connection for diverticular disease of the colon and irritable colon, new and material evidence has been received sufficient to reopen the claim for service connection for this disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

10.  The criteria for service connection for IBS are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

11.  The criteria for an increased (compensable) rating for ankylostomiasis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7324 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran received notification prior to the initial AOJ decision through notice letters in September 2010 and November 2010.  The content of the notice letters fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

With respect to combat veterans, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of incurrence or aggravation in service, and shall resolve every reasonable doubt in favor of the veteran. Service connection of the injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). 

However, that 38 U.S.C.A. § 1154(b)  can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).  The statute does not establish service connection for a combat Veteran.  It aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563 (1996); Kessel v. West, 13 Vet. App. 9 (1999).

In this case, the evidence of record clearly shows that the Veteran was a combat veteran and that the provisions of 38 U.S.C.A. § 1154(b)  apply. 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

Tinnitus

The service treatment records while negative for any reports of tinnitus, his personal records support a finding of acoustic trauma.  In this regards, the Veteran's military occupational specialty (MOS) (infantry) is consistent with acoustic trauma in service.  Moreover, the appellant was awarded the Combat Infantryman Badge which indicates that the appellant had combat against the enemy which further implies exposure to small arms fire, to include exploding mortars and munitions.

In a July 2010 VA audiology examination report, the examiner noted that the Veteran had military noise exposure to grenades and guns, such as M-50.  He denied occupational or recreational noise exposure.   The Veteran reported bilateral tinnitus once or twice a day.  He did not recall the date or circumstances of onset.  The examiner opined that tinnitus is less likely as not caused by or a result of noise exposure as an infantry man or to any other etiology.  The examiner acknowledged  that there is evidence that the Veteran served as an infantry man in Korea and there is the presence of hearing loss for both ears.  The examiner explained that there is lack of evidence in the claims file of any complaints of tinnitus during service.  The first evidence of tinnitus was at his audiological evaluation of 2006 at that time veteran reported occasional tinnitus for either ear.  This is over 50 years without evidence of any tinnitus or audiological treatment.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370   (2002).

The Veteran contends that he has tinnitus as a result of his combat service.  In this case, while the Veteran's service medical records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma  or tinnitus, considering the circumstances of the Veteran's combat service, he was likely exposed to hazardous noise in service.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  Grottveit v. Brown, 5 Vet. App. 91   (1993).  Accordingly, the remaining question is whether the current tinnitus is medically related to noise exposure during service.  The Board finds that the evidence is in equipoise as to whether tinnitus was incurred in or is a result of active service.  The negative July 2010 VA audiology examiner's opinion that the Veteran's tinnitus was not related to in-service noise exposure is acknowledged. 
However, the Veteran has asserted that his tinnitus originated during active service and has continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002) ("ringing in the ears is capable of lay observation").   Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Cardiovascular Disability and Cold Injury Residuals

Service treatment records are negative for complaints, findings, or diagnosis of a cardiovascular disability or frostbite of the upper and lower extremities.  
A June 1953 chest x-ray report reflects that a cardiovascular shadow was anatomical.  On separation examination in December 1953, the Veteran's blood pressure was 96/60.  An October 1999 VA medical record notes blood pressure of 123/72.  VA medical records do not show that the Veteran has been diagnosed with a cardiovascular disability or residuals of frostbit of the bilateral upper and lower extremities.

A June 2010 VA examination reflects that the Veteran contended he was treated in the field for frostbite of his bilateral upper and lower extremities.  After performing an examination, the examiner did not diagnosis frostbite or residuals of frostbite of the upper and lower extremities.  The examiner opined that the Veteran's complaints of residuals of frostbite of the upper and the lower extremities is not caused  by or a result of or etiologically related to his service in Korea.  The examiner found that there was no objective documented evidence of a frostbite injury in service.
 
The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., cardiovascular disability and cold injury residuals to the upper extremities and the lower extremities.  In this case, the record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for any disability manifested as cold weather injury residuals to the upper extremities or the lower extremities.  The Veteran's contentions do not support a finding that he has had persistent or recurrent symptoms of such disability.  Significantly, the Veteran has never identified any health care provider who treated him for or gave a confirmed diagnosis of a cardiovascular disability or cold injury residuals to the upper extremities and lower extremities or who provides ongoing treatment.  Significantly, moreover, the only medical opinion of record concluded that the Veteran did not have a diagnosis of frostbite or residuals of frostbite of the upper and lower extremities.  Accordingly, there is no valid claim of service connection for cold injury residuals to the upper extremities or to the lower extremities.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran has not produced any medical evidence that he has been diagnosed with a cardiovascular disability or residuals of cold injuries to the upper or lower extremities, disabilities which require specialized knowledge to diagnosis, nor a medical opinion to contradict the conclusions reached by the June 2010 VA examiner.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for residuals of frostbite to the upper extremities and to the lower extremities and for a cardiovascular disability.  Accordingly, each of these claims must be denied.  In denying these claims, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against each of these claims, the doctrine is not for application.


Psychiatric disability, to include PTSD

Supplementary regulations govern PTSD claims, in addition to the general service connection laws and regulations noted above. 38 C.F.R. § 3.304(f) . For PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  Id; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  Briefly, the Board notes that this claim was not pending before the agency of original jurisdiction on August 4, 2014, and the DSM-5 is not applicable to this claim.  See 79 Fed. Reg. 45094  (Aug. 4, 2014).

Service treatment records are negative for complaints, findings, or diagnosis of a psychiatric disability.  

A June 2010 VA psychiatric consultation report reflects that the Veteran stated after a surgical procedure he had last year was apparently traumatic to him, since then, he has been nervous, anxious and insomniac.   The Veteran contended that he has had anxiety and insomnia since Korea, but was able to work and function.  The diagnosis was anxiety disorder, not otherwise specified (NOS).  

A June 2010 VA PTSD examination report reflects that the Veteran reported he was evaluated once for a mental disorder due to "nerves."  The Veteran reported symptoms of trouble sleeping with nightmares, restlessness, nervousness, and  exaggerated startle response.  These symptoms started two years ago, but have gotten worse lately.  The examiner opined that the Veteran does not meet the criteria for a diagnosis of PTSD as he does not have persistent re-experiencing of the traumatic event and does not have avoidance of the stimulus.  He was diagnosed with anxiety disorder, not otherwise specified (NOS). 

In a September 2010 letter, the Veteran asserted that he had a mental condition related to his combat tour in Korea.  

A March 2011 VA mental disorders examination report reflects that an opinion was obtained and the VA examiner opined that the anxiety disorder, NOS, diagnosed in the June 2010 VA PTSD examination is not caused by or a result of stressors or events to which the Veteran was exposed while on active duty.  His rationale was that the Veteran sought psychiatric care in 2010, fifty seven years after his military
Discharge,  but was able to work and function.  The trauma exposure did not cause
impairment in social occupational or other areas of functioning.

A May 2013 VA PTSD examination report reflects that the examiner concluded that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  He was diagnosed with anxiety disorder, NOS.  It was noted that the Veteran was first seen in June 2010 with psychiatric complaints.  The examiner noted that the Veteran clearly described the circumstances under which he was wounded in Korea, but he was very confused as to what happened afterwards since he estimated to have been in Japan for 6 months and this is completely incorrect, noting service medical records showings he did not spend 6 months in Japan.  The examiner noted that the Veteran first sought psychiatric treatment after he had complications from surgery in 2010, 57 years after discharge from service, and there is no evidence from the history obtained from the Veteran himself that his military experiences interfered in any significant manner his functioning at the level of studies, family, interpersonal relations, and his work.  There is no evidence from the records, the history obtained, and the present examination/interview that the Veteran's diagnosed anxiety disorder is related to his experiences in combat and the diagnosis of PTSD is not sustained.   

In this case, the medical evidence of record shows that the Veteran does not meet the diagnostic criteria for PTSD.  Post-service evidence first notes that the Veteran had psychiatric symptoms in June 2010, more than 50 years after discharge from active service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the medical evidence shows that the currently diagnosed acquired psychiatric disorder, anxiety disorder NOS, is not due to the Veteran's military service.  Specifically, the Board finds the March 2011 and May 2013 VA examiners' opinions particularly probative as to the question of etiology, as they appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187   (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). Crucially, the May 2013 VA examiner concluded that there was no evidence that the Veteran's diagnosed anxiety disorder, NOS, was related to his experiences in combat, as was specifically alleged by the Veteran.  The rationale was substantial, thorough, and based on the overall record.  Further, the May 2013 VA examiner's opinion is supported by the opinion of the March 2011 examiner.  Significantly, moreover, the Veteran has not produced a medical opinion to contradict the conclusions reached by the March 2011 and May 2013 VA examiners.  

While the Veteran, and other laypersons, is competent to report mental health symptoms, they are not competent to link his current diagnosis of anxiety disorder, NOS, and active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Also, there is no indication from the record that the Veteran has been diagnosed with a psychosis, let alone diagnosed with a psychosis within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability, to include PTSD.  Accordingly, the claim must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.


New and Material Evidence

A November 1954 rating decision denied service connection for a stomach condition and a January 1972 rating decision denied service connection for diverticular disease of the colon and irritable colon.  The Veteran was notified of the denials, but did not appeal.  Therefore, the November 1954 and January 1972 decisions are final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2015).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110  (2010).

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In a February 1955 rating decision, service connection for a stomach condition was denied on the basis that there was no current disability.   In a January 1972 rating decision, service connection for diverticular disease of the colon and irritable colon were denied on the basis that service records were silent for these conditions, were first shown in VA medical records dated in October and November 1971, and were not incurred in service. 

Evidence added to the record shows that the Veteran has been diagnosed with GERD, gastritis, hiatal hernia, and IBS.  Further, the Veteran has provided statements that his stomach conditions and IBS are related to his service-connected ankylostomiasis.   The Board finds that this evidence is new as it was not before the adjudicator in February 1995, with regard to diagnosed GERD, gastritis, and a hiatal hernia, and in January 1972, with regard to the diagnosed IBS and the Veteran's contentions that such conditions are related to his service-connected ankylostomiasis.  The new evidence is also material.  In particular, the Board finds the Veteran's statements to provide additional relevant and pertinent information concerning his claimed disorders, which add to the overall evidentiary picture.  Assuming the credibility of the new evidence solely for the purpose of determining whether the claims should be reopened, the Board finds that new and material evidence has been received.

Accordingly, the Board finds that the low threshold for reopening the claims has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claims for service connection for a stomach condition and for IBS are reopened.

IBS

The Veteran asserts that he has IBS related to service, to include his service-connected ankylostomiasis.

A July 1953 hospital record reflects that the Veteran complained of mild, sharp, cramping pain located in the epigastrium.  The mild epigastric pain seemed to go away on arrival in the hospital.  He was later diagnosed with ancylostomiasis (hookworm), intestinal and received treatment.    

A November 1954 VA gastrointestinal examination report notes that the Veteran was found to have parasites (Hookworm) while in Korea and that he thought he was now getting symptoms from it.  He described occasional digestion feelings that are not normal and has pain after meals.  No loss of weight.  Physical examination revealed no positive findings.  

VA hospital records dated from October 1971 to November 1971 reflects that the Veteran was seen with complaints of epigastric colic pain, since 1952.  He has chronic constipation and bouts of diarrhea.  Laboratory testing was normal.  No treatment was provided.  He was seen by a psychiatrist who found a psychophysiological gastrointestinal reaction.  The diagnosis was irritable colon and diverticular disease of the colon.   

A May 2013 VA intestinal examination reports reflect that the Veteran was diagnosed with hookworm in service.  The Veteran stated that after treatment in service, he has remained with chronic abdominal pain and has recurrent colic episodes that results in painful bowel movement.  In 2010, he was diagnosed with irritable bowel syndrome.  The examiner opined that IBS was less likely than not incurred in or caused by the claimed in-service injury, event or illness, specifically the hookworm in service.  The examiner explained that there is no pathophysiological relationship between hookworm and IBS and there is no evidence of IBS while in service.  

In this case, the medical evidence of record shows that the Veteran's currently diagnosed IBS, is not due to the Veteran's military service, to include hookworm diagnosed therein.  Specifically, the Board finds the May 2013 VA examiner's opinion particularly probative as to the question of etiology, as it appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Crucially, the May 2013 VA examiner concluded that there was no evidence that the Veteran's diagnosed IBS was related to service, to include hookworm treated therein.  The rationale was substantial, thorough, and based on the overall record.  Significantly, moreover, the Veteran has not produced a medical opinion to contradict the conclusions reached by the May 2013 VA examiner.  

While the Veteran, and other laypersons, is competent to report mental health symptoms, they are not competent to link his current diagnosis of IBS and active service, to include his diagnosis of hookworm in service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.
 
In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for IBS.  Accordingly, the claim must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application


Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran asserts that a compensable rating is warranted for his service-connected ankylostomiasis, which has been evaluated analogous to distomiasis, intestinal or hepatic, under Diagnostic Code (DC) 7324.  38 C.F.R. § 4.114; see 38 C.F.R. § 4.27.  DC 7324 provides for a noncompensable evaluation for mild or no symptoms, a 10 percent rating for moderate symptoms, and a 20 percent rating for severe symptoms. 

The words "mild", "moderate", and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

A November 2010 VA examination report reflects that the Veteran stated that during the years he has been suffering from chronic explosive diarrheas with associated cramping and abdominal pains.  He also mentions alternating episodes of constipation.  He also has intestinal pain that is colicky and crampy several times a week, bloating, and flatulence.   A parasitology report reflects that no parasites were seen on permanent stain.  The examiner diagnosed a history of schistosomiasis that is resolved, there is no active disease. 

Thus, in light of the above, notwithstanding the Veteran's assertions, the competent and credible evidence of record shows that the Veteran's ankylostomiasis has not been productive of any significant symptom or impairment during the period of the claim. While the Board duly considers the Veteran's assertion of disability due to ankylostomiasis, the Board also notes that the Veteran, as a layperson, is not competent to address the distinctly medical question of what signs or symptoms would be attributable to the Veteran's ankylostomiasis, a question of medical attribution beyond the ambit of lay knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claim, the benefit the doubt doctrine is not for application..

Finally, the Board has considered whether the claim should be referred to the Director of the VA Compensation service for extra-schedular consideration under 38 C.F.R. §§ 3.3321(b)(1), 4.16(b) (2015).  Since the evidence shows that the disorder has not been productive of any symptoms or functional impairment during the period of the claim, the Board has concluded that extra-schedular consideration is not in order.



ORDER

Service connection for tinnitus is granted.

Service connection for cardiovascular disability is denied.

Service connection for psychiatric disability, to include PTSD and anxiety disorder, NOS, is denied.

Service connection for residuals of frostbite, upper extremities, is denied.

Service connection for residuals of frostbite, lower extremities, is denied.

Because new and material evidence has been received to reopen the claim for service connection for a claimed stomach condition, the claim is reopened.  To that extent only, the appeal is granted.

Because new and material evidence has been received to reopen the claim for service connection for IBS, the claim is reopened.  To that extent only, the appeal is granted.

Service connection for IBS is denied.

Entitlement to a compensable rating for ankylostomiasis is denied.


REMAND

With regard to the reopened claim for service connection for a stomach condition, to include GERD, gastritis, and hiatal hernia, the latter diagnosed by a September 2005 upper endoscopy, the Veteran asserts that these conditions are related to service, or as secondary to his service-connected ankylostomiasis.   Service medical records shows that in July 1953, the Veteran complained of mild, sharp, cramping pain located in the epigastrium.  Post-service, a November 1954 VA gastrointestinal examination report notes that the Veteran was found to have parasites (Hookworm) while in Korea and that he thought he was now getting symptoms from it.  He described occasional digestion feelings that are not normal and that he has pains after meals.  Although the Veteran was afforded a June 2010 VA examination in which the examiner opined, based on a contemporaneous upper GI examination, that there was no current GERD or gastritis, he failed to address the etiology of the Veteran's diagnosed hiatal hernia.  As such, the Board finds that a new VA examination and medical opinion is warranted.
  
With regard to the claim for a circulatory condition, the Veteran asserts that such disability is related to service.  The Veteran was afforded a June 2010 VA arteries, veins, and miscellaneous examination in which the Veteran was diagnosed with bilateral peripheral artery disease (PAD).  The examiner opined that that bilateral PAD was not related to hypertension, noting an abnormal blood pressure reading of 105/20 in service.  However, a blood pressure reading of 105/20 is not indicative of hypertension, further, hypertension was never diagnosed in service.   As the opinion was limited to consideration of hypertension in service, and not to the entirety of the Veteran's active service, the Board finds that it is inadequate and a new examination and opinion should be afforded the Veteran to determine whether his bilateral PAD is related to service. 

The injury to the residual of an injury to intrinsic muscle (Group IX) of the Veteran's left hand is rated according to Diagnostic Code 5309, which rates impairment to Muscle Group IX.  38 C.F.R. § 4.73.  Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei. Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  As the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note. 

The 10 percent rating under Diagnostic Code 5309 for intrinsic muscle injury of Group IX of the left hand has been in effect since December 23, 1952, and is now protected, because it was in effect for more than 20 years.  38 C.F.R. § 3.951(b)  (2015).

Although the Veteran was afforded a May 2013 VA muscle examination, it fails to address all symptoms reported by the Veteran and subsequent diagnoses, to include whether diagnosed arthritis in the left hand is a manifestation of his service-connected residual of an injury to intrinsic muscle of the Veteran's left hand and whether he has scars that are separately compensable.  



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of any diagnosed stomach condition, to include GERD, gastritis, and hiatal hernia.  The examination should include a review of the Veteran's entire electronic record, his history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

(a) For each diagnosed stomach condition, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's active service, to include the Veteran's complaints noted in service.

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed stomach condition is proximately due to or caused by service connected ankylostomiasis. 

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's has a stomach condition that is aggravated (permanently increased in severity beyond the natural progress of the condition) by service connected ankylostomiasis 

A complete rationale for any opinion expressed must be provided.

2.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of his diagnosed bilateral PAD.  The examination should include a review of the Veteran's entire electronic record, his history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service.  A complete rationale for any opinion expressed must be provided.  

3.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the nature and extent of any manifestations related to his service-connected residual of an injury to intrinsic muscle (Group IX) of the Veteran's left hand.  The examination should include a review of the Veteran's entire electronic record, his history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

If the Veteran has neurological impairment of the ulnar nerve, or any other nerve, related to injury to the intrinsic muscle of the left hand, the examiner should indicate if it is mild, moderate, or severe.  The examiner should address whether arthritis is a residual injury to the intrinsic muscle of the Veteran's left hand.

The examination report must address the nature of any limitation of finger motion due to the muscle group IX wound, to include the nature and extent of any numbness, tingling, incomplete paralysis, or complete paralysis due to the wound.

State whether there is any associated scarring of the left hand (to include as a result of the skin grafting performed in service); and if so, describe whether there is any impairment associated with the scarring, whether the scars are adherent to underlying tissue, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars.

A complete rationale for any opinion expressed must be provided.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


